Citation Nr: 0713983	
Decision Date: 05/11/07    Archive Date: 05/25/07

DOCKET NO.  05-18 663	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Entitlement to an effective date of total disability rating 
based on individual unemployability (TDIU) earlier than 
January 7, 2004.



REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel



INTRODUCTION

The veteran served on active duty from June 1957 to June 
1979.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 rating decision from the 
Waco, Texas, Department of Veterans Affairs (VA) Regional 
Office (RO) which granted TDIU, effective January 7, 2004.  
The veteran appeals for an earlier effective date for the 
grant of TDIU.


FINDINGS OF FACT

1.  The veteran filed a claim for increased ratings for his 
service-connected cervical and lumbar spine disabilities; 
which were rated 20 percent disabling, and 60 percent 
disabling respectively, in February 1999.

2.  It was first ascertainable on March 1, 1999, that the 
veteran's service-connected disabilities precluded him from 
securing or following a substantially gainful occupation.

3.  An informal claim for TDIU was raised by a VA examination 
report in April 1999, as the veteran stated that he had to 
retire, as he was not fit for duty as a sheriff due to his 
service-connected neck and back disabilities.

4.  The veteran filed a formal application for TDIU on 
January 7, 2004.

5.  The veteran filed an informal claim for TDIU within one 
year after it was first ascertainable that his service-
connected disabilities precluded him from securing or 
following a substantially gainful occupation.




CONCLUSION OF LAW

The criteria for the assignment of an effective date of March 
1, 1999, and no earlier, for the assignment of TDIU are met.  
38 U.S.C.A. § 5110 (West & Supp. 2005); 38 C.F.R. 
§§ 3.155(c), 3.157(b), 4.16 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.  Duties to Notify and Assist

The VA is required to notify the veteran of any evidence that 
is necessary to substantiate his claim, as well as the 
evidence VA will attempt to obtain and which evidence he is 
responsible for providing.  The veteran should also be 
informed to submit all relevant evidence he has in his 
possession.  Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a) (2006).  The requirements apply to the 
assignment of the effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The veteran was provided such notice in September 2005.  
Since, in this decision, the Board is granting entitlement to 
TDIU the first day that he ceased employment, this is the 
greatest benefit the veteran can receive under the 
circumstances.  In light of the favorable action taken 
herein, discussion of whether VA has met its duties of 
notification and assistance is not required, and deciding the 
appeal at this time is not prejudicial to the veteran. 

B.  Analysis

In an October 10, 1996, letter the RO informed the veteran 
that he was granted an increased, 60 percent, rating for his 
service-connected herniated disc of the lumbar spine; and 
that his combined service-connected rating was increased to 
70 percent, effective March 1, 1996.  

TDIU may be assigned where the schedular rating is less than 
total, when it is found that the disabled person is unable to 
secure or follow a substantially gainful occupation as a 
result of a single service-connected disability ratable at 60 
percent or more, or as a result of two or more disabilities, 
provided at least one disability is ratable at 40 percent or 
more and there is sufficient additional service-connected 
disability to bring the combined rating to 70 percent or 
more.  38 C.F.R. §§ 3.340, 3.34l, 4.16(a).  Therefore, the 
veteran has satisfied both requirements since March 1, 1996.

In an October 11, 1996 letter, the RO enclosed a VA Form 21-
8764, Disability Compensation Award Attachment-Important 
Information.  The form advised that the veteran should 
contact the nearest VA office and complete a VA Form 21-8940, 
Veteran's Application for Increased Compensation Based on 
Unemployability, if he felt that he was unable to secure and 
hold steady work/employment because of his service-connected 
disabilities.  

In February 1999, the veteran requested an increased rating 
for his service-connected cervical and lumbar spine 
disabilities; rated 20 percent disabling, and 60 percent 
disabling respectively.  On a VA examination report conducted 
in April 1999, the veteran reported that he had to retire as 
he was not fit for duty as a sheriff due to his [service-
connected] neck and back disabilities.  In July 1999, the RO 
considered the April 1999 examination report and the 
increased rating claim was denied.  The veteran did not file 
a timely appeal.  

On January 7, 2004, the veteran submitted a VA Form 21-8940, 
Veteran's Application for Increased Compensation Based on 
Unemployability.  He indicated that he worked 40 or more 
hours per week from May 1979 to January 1999.  He also noted 
that he worked 8 hours per week from September 2002 to 
December 2003.  The veteran stated that he should be rated 
TDIU retroactive from February 1999.  

In April 2004, the veteran's employer from May 1979 to 
February 1999 stated that the veteran had permanent 
restrictions, no field work, after back surgery in December 
1995; he last worked on February 28, 1999; and was given 
normal retirement on March 1, 1999.  

A June 2004 rating decision granted TDIU, effective January 
7, 2004, the date VA Form 21-8940 was received.  The veteran 
appealed for an earlier effective date of February 1999 for 
TDIU.  That decision and the May 2005 statement of the case 
noted that the veteran was precluded from substantially 
gainful employment due to his service-connected disabilities 
after February 28, 1999.

VA has a duty to fully and sympathetically develop a 
veteran's claim to its optimum.  Hodge v. West, 155 F.3d 
1356, 1362 (Fed. Cir. 1998).  This duty requires VA to apply 
all relevant laws and regulations.  Roberson v. Principi, 251 
F.3d 1378, 1384 (Fed. Cir. 2001).  Therefore, although the 
following theory of entitlement was not raised by the 
veteran, application of the following laws and regulations 
will provide the veteran with an earlier effective date for 
his grant of TDIU.  

A TDIU claim is a claim for increased compensation, and the 
effective date rules for increased compensation apply to a 
TDIU claim.  Hurd v. West, 13 Vet. App. 449 (2000).  The 
effective date of an award of increased compensation shall be 
the earliest date as of which it is factually ascertainable 
that an increase in disability occurred, if application is 
received within one year from such date; otherwise, the 
effective date will be the date of VA receipt of the claim 
for increase, or date entitlement arose, whichever is later.  
38 U.S.C.A. § 5110(a), (b)(2); 38 C.F.R. § 3.400(o); Hazan v. 
Gober, 10 Vet. App. 511 (1997); Harper v. Brown, 10 Vet. App. 
(1997); VAOPGCPREC 12-98 (Sept. 23, 1998).

Once a veteran: (1) submits evidence of a medical disability; 
(2) makes a claim for the highest rating possible; and (3) 
submits evidence of unemployability, the requirement in 38 
C.F.R. § 3.155(a) that an informal claim "identify the 
benefit sought" has been satisfied and VA must consider 
whether the veteran is entitled to a TDIU rating.  See 
Roberson, 251 F.3d at 1384; see also VAOPGCPREC 12-2001 (July 
6, 2001).

Any communication or action indicating an intent to apply for 
VA benefits may be considered an informal claim.  38 C.F.R. § 
3.155(a).  When the informal claim pertains to an increased 
evaluation for a service-connected disability, the request 
will be accepted as a claim.  38 C.F.R. § 3.155(c).  Once 
service connection has been established, receipt of specified 
types of medical evidence, including VA examination reports, 
will be accepted as an informal claim for increased benefits.  
38 C.F.R. § 3.157.  The date of outpatient or hospital 
examination or date of admission to a VA hospital will be 
accepted as the date of receipt of such a claim.  38 C.F.R. § 
3.157(b).

There is no dispute that the veteran became unemployable due 
to service-connected disabilities on March 1, 1999; and that 
he filed a formal application for TDIU (VA Form 21-8940) on 
January 7, 2004.  The Board finds that in February 1999 he 
requested increased ratings for his service-connected 
cervical and lumbar spine disabilities, which is a request 
for the highest rating possible.  See AB v. Brown, 6 Vet. 
App. 35 (1993).  The Board also finds that the April 1999 
examination report constitutes evidence of unemployability, 
and an informal claim for TDIU.  See 38 C.F.R. §§ 3.155(c), 
3.157(b).  Given that the TDIU application was filed as of 
April 1999, and entitlement arose as of March 1, 1999, 
assignment of an effective date of March 1, 1999, but not 
earlier, pursuant to 38 C.F.R. § 3.400, is warranted. 


ORDER

An earlier effective date of March 1, 1999, for a TDIU rating 
is granted.





____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


